—In a proceeding pursuant to CPLR article 78 to review a determina*467tion of the City Council of the City of Yonkers dated March 28, 2000, which, upon issuing a negative declaration of environmental impact pursuant to ECL article 8, approved the application of the appellant Stop & Shop Companies, Inc., for a special use permit, the appeal is from a judgment of the Supreme Court, Westchester County (Leavitt, J.), entered May 23, 2000, which, inter alia, granted the petition, annulled the determination, and directed the City Council of the City of Yonkers to issue a positive declaration of environmental impact pursuant to ECL article 8.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly determined that the issuance by the City Council of the City of Yonkers of a negative declaration of environmental impact with respect to the construction of an approximately 64,000 square foot supermarket was irrational (see, 6 NYCRR 617.4 [b] [6]; Matter of Kahn v Pasnik, 231 AD2d 568, affd 90 NY2d 569; H.O.M.E.S. v New York State Urban Dev. Corp., 69 AD2d 222). Altman, J. P., McGinity, Luciano and H. Miller, JJ., concur.